After Remand from the Supreme Court

ROBERTSON, Presiding Judge.
The prior judgment of this court has been affirmed in part and reversed in part, and the cause remanded, by the Supreme Court of Alabama. Ex parte City of Tuscaloosa, 757 So.2d 1182 (Ala.1999). On remand to this court, and in compliance with the Supreme Court’s opinion, we reverse that portion of the trial court’s judgment declaring that Howell Lumber is entitled to a refund of $4,944.99, and remand the cause for further proceedings. On remand, the trial court is directed to compute the amount of Howell Lumber’s municipal-license taxes for the years 1992, 1993, and 1994 “based on the common-law cost-benefit formula” espoused by Alabama Power Co. v. City of Carbon Hill, 234 Ala. 489, 175 So. 289 (1937); Hawkins v. City of Prichard, 249 Ala. 234, 30 So.2d 659 (1947); and Ex parte City of Leeds, 473 So.2d 1060 (Ala.1985), cited by the Supreme Court in its opinion (757 So.2d at 1183), and to enter a judgment directing the City of Tuscaloosa to refund to Howell Lumber any excess license-tax payments made by Howell Lumber with respect to those years.
REVERSED IN PART AND REMANDED WITH INSTRUCTIONS.
YATES, MONROE, CRAWLEY, and THOMPSON, JJ., concur.